
	

113 S2350 IS: To amend title 10, United States Code, to expand the role of the Chief of the National Guard Bureau in the assignment of Directors and Deputy Directors of the Army National Guard and Air National Guard.
U.S. Senate
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2350
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2014
			Ms. Hirono introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to expand the role of the Chief of the National Guard Bureau
			 in the assignment of Directors and Deputy Directors of the Army National
			 Guard and Air National Guard.
	
	
		
			1.
			Role of the Chief of the National Guard Bureau in assignment of Directors and Deputy Directors of
			 the Army National Guard and Air National Guard
			
				(a)
				In general
				Section 10506(a) of title 10, United States Code, is amended—
				
					(1)
					in paragraph (1)—
					
						(A)
						in subparagraph (A), by striking selected by the Secretary of the Army and inserting recommended by the Chief of the National Guard Bureau, from not less than three  candidates
			 identified by the Secretary of the
			 Army,; and
					
						(B)
						in subparagraph (B), by striking selected by the Secretary of the Air Force and inserting recommended by the Chief of the National Guard Bureau, from not less than three candidates
			 identified by the Secretary of the
			 Air Force,; and
					
					(2)
					in paragraph (2), by striking The officers so selected and inserting The Director and Deputy Director, Army National Guard, and the Director and Deputy Director, Air
			 National Guard,.
				
				(b)
				Conforming amendments regarding appointment
				Paragraph (3) of such section is amended—
				
					(1)
					in subparagraph (A), by striking The President and inserting Consistent with paragraph (1), the President;
				
					(2)
					by striking subparagraphs (B) and (D); and
				(3)by redesignating subparagraphs (C) and (E) as subparagraphs (B) and (C), respectively.
